Title: To Thomas Jefferson from William H. Cabell, 15 January 1808
From: Cabell, William H.
To: Jefferson, Thomas


                  
                     Sir. 
                     Richmond. Jany. 15 1808
                  
                  I perform a very pleasing duty in transmitting to you a copy of the Resolution of the General Assembly expressing their sentiments in relation to the present crisis in our political affairs, declaring their approbation of the course heretofore pursued by the General Government, and pledging the whole energies of this Commonwealth for the support of such measures as may be adopted to produce an honorable peace, or avenge the injured honor of the United States. 
                  I have the honor to be with the highest respect Sir yr. mo. Ob. St
                  
                     Wm H: Cabell 
                     
                  
               